



WARNING

The President of the panel
    hearing this appeal directs that the following should be attached to the file:

An order restricting publication in this proceeding under
    ss. 486.4(1), (2), (2.1), (2.2), (3) or (4) or 486.6(1) or (2) of the
Criminal
    Code
shall continue.  These sections of
the Criminal Code
provide:

486.4(1)       Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the victim or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)      any of the following offences;

(i)       an offence
    under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 171.1,
    172, 172.1, 172.2, 173, 210, 211, 213, 271, 272, 273, 279.01, 279.011, 279.02,
    279.03, 280, 281, 286.1, 286.2, 286.3, 346 or 347, or

(ii)      any offence
    under this Act, as it read at any time before the day on which this
    subparagraph comes into force, if the conduct alleged involves a violation of
    the complainants sexual integrity and that conduct would be an offence
    referred to in subparagraph (i) if it occurred on or after that day; or

(iii)     REPEALED:
    S.C. 2014, c. 25, s. 22(2), effective December 6, 2014 (Act, s. 49).

(b)      two or more offences
    being dealt with in the same proceeding, at least one of which is an offence
    referred to in paragraph (a).

(2)      In proceedings in respect of the offences
    referred to in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)      at the first reasonable opportunity,
    inform any witness under the age of eighteen years and the victim of the right
    to make an application for the order; and

(b)      on application made by the victim, the
    prosecutor or any such witness, make the order.

(2.1) Subject to subsection (2.2), in proceedings in
    respect of an offence other than an offence referred to in subsection (1), if
    the victim is under the age of 18 years, the presiding judge or justice may
    make an order directing that any information that could identify the victim
    shall not be published in any document or broadcast or transmitted in any way.

(2.2) In proceedings in respect of an offence other
    than an offence referred to in subsection (1), if the victim is under the age
    of 18 years, the presiding judge or justice shall

(a) as soon as feasible, inform the victim of
    their right to make an application for the order; and

(b) on application of the victim or the
    prosecutor, make the order.

(3)      In proceedings in respect of an offence
    under section 163.1, a judge or justice shall make an order directing that any
    information that could identify a witness who is under the age of eighteen
    years, or any person who is the subject of a representation, written material
    or a recording that constitutes child pornography within the meaning of that
    section, shall not be published in any document or broadcast or transmitted in
    any way.

(4)      An order made under this section does not
    apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community.
2005, c.
    32, s. 15; 2005, c. 43, s. 8(3)(b); 2010, c. 3, s. 5; 2012, c. 1, s. 29; 2014,
    c. 25, ss. 22,48; 2015, c. 13, s. 18..

486.6(1)       Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)      For greater certainty, an order referred to
    in subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Jones, 2020 ONCA 15

DATE: 20200108

DOCKET: C64969

Pardu, Roberts and Thorburn JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Wayne Jones

Appellant

Najma Jamaldin, for the appellant

Ken R. Lockhart, for the respondent

Heard and released orally: December 6, 2019

On appeal from the convictions entered on December 14,
    2018 by Justice S.A.Q. Akhtar of the Superior Court of Justice.

REASONS FOR DECISION

[1]

The appellant argues that the trial judge erred in refusing to admit the
    expert evidence proffered by him at trial. As the trial judge indicated, Dr.
    Moores report indicated that he would give opinion evidence on the length of
    time between the allegations and the reports, and on the question of: are these
    complainants remembering sexual assaults or are they reinterpreting past
    interactions with the defendant as sexual assaults as a result of recent media
    coverage.

[2]

His evidence was offered to suggest that it was possible that media
    coverage of the allegations by B caused X and Y to incorrectly recall what had
    happened to them over two decades earlier.

[3]

The trial judge concluded that the evidence was not necessary, relying
    on
R. v. T.C.
, [2004], 72 O.R. (3d) 623 and concluded that these
    matters were the stock and trade of what trial judges do day in and day out.

[4]

In any event, the trial judge expressly recognized in paras.
    326 and 327 of his reasons that he accepted that false memories could be
    created because of external events occurring years later but rejected the
    submissions that this had occurred in this case: see para. 33 of
R. v. T.C.

[5]

We see no error in the
    trial judges treatment of this issue nor any prejudice to the appellant.

[6]

Secondly, the appellant
    argues that the trial judge erred in his assessment of the credibility of X and
    Y because in the case of X, he did not expressly advert to prior inconsistent
    statements by X and in the case of Y, that he did not give sufficient weight to
    those inconsistencies, accepting that she was confused.

[7]

The trial judge gave thorough
    reasons explaining why he found X and Y credible with respect to their core
    allegations of sexual assault. He convicted on counts for which he found
    support for their testimony from other witnesses. Deference is owed to his
    assessment of credibility and we see no error in his weighing of the
    credibility and reliability of the evidence, particularly in light of the
    highly probative similar fact evidence.

[8]

The appellant suggests
    that there were problems with Bs evidence which should have attenuated the
    significance of the similar fact evidence in relation to X and Y. Again, the
    trial judge comprehensively analyzed the strengths and weaknesses in Bs evidence
    and accepted it as to the core allegations of sexual assault and the manner in
    which those assaults were committed.

[9]

The admissibility of the
    similar fact evidence is not in issue on appeal.

[10]

We see no basis to intervene. The
    appellant does not pursue other arguments made in the factum. The appeals from
    convictions are dismissed.

G. Pardu J.A.

L.B. Roberts J.A.

J.A. Thorburn J.A.


